Per Curiam:
The determination appealed from is modified by directing that the order holding defendant in contempt be modified by reducing the amount of the fine imposed upon the defendant to the sum of $647.33, made up of the judgment ($599.34), with $17.98, interest thereon, ■ and $30, costs of the proceedings. As so modified the determination of the Appellate Term is affirmed, without costs. Present—Ingraham, P. J., Laughlin, Clarke, Scott and Dowling, JJ.; Ingraham, P. J., and Scott, J., dissented and voted to reduce the fine to the sum of $350. Determination modified as directed in opinion, and as modified affirmed, without costs.